The Court of Errors assented to the principle of the Chancellor’s decree, as to the right of persons interested in an estate to pursue property into ■ the hands of any person who colludes or conspires with the executors to produce a devastavit. Collusion is any intermeddling with the executor or the assets of the testator, by which the executor is guilty of a violation of his duty.
But it was held by the Court of Errors, that though the release was executed by the two administrators, contrary to the known wishes of one third of those entitled to distribution, it was not liable to be set aside where there was no fraud or collusion shown between the debtor and the administrators ; and as the answer denied all fraud and collu*165sion, and no evidence had been taken to establish either, that fraud or collusion could not be alleged to avoid the release.
Judgment reversed accordingly.